Citation Nr: 0936236	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected arteriosclerotic heart disease 
with angina.

2.  Entitlement to a compensable disability evaluation for 
polyarthralgia of unknown etiology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The Veteran 
testified at a Board hearing before the undersigned in July 
2006.  The Board remanded the matter for additional 
development in March 2007.

In June 2002, the Veteran filed a claim for service 
connection for arthritis of the joints and back.  The RO 
deferred making a decision on this claim in an August 2002 
rating decision.  The February 2003 rating decision 
recharacterized the issue as: "Evaluation of polyarthralgia 
of unknown etiology, claimed as arthritis of the joints and 
back causing pain, swelling and numbness."  The RO did not, 
however, adjudicate the merits of the Veteran's claim for 
service connection for arthritis.  Although the Board 
referred this issue to the RO in its March 2007 remand, the 
claims file reflects that adjudication has not occurred.  
Thus, the June 2002 claim for service connection for 
arthritis of the joints and back is again REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran's arteriosclerotic heart disease with angina 
results in workload of greater than 7 METs but not greater 
than 10 METs, an ejection fraction of 55 percent, no cardiac 
hypertrophy, and no congestive heart failure.

2.  The Veteran's service-connected polyarthralgia is not 
related to his current orthopedic symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected arteriosclerotic heart disease with 
angina have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, and 
4.104, Diagnostic Code 7005 (2008).

2.  The criteria for a compensable evaluation for the 
service-connected polyarthralgia of unknown etiology have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a) including 
Diagnostic Code 5003, 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Arteriosclerotic Heart Disease

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease (coronary artery disease) resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Arteriosclerotic heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  A Note to Diagnostic Code 7005 provides that, if 
non-service-connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, the adjudicator is to request 
a medical opinion as to which condition is causing the 
current signs and symptoms.  38 C.F.R. § 4.104.  

The Veteran underwent a VA examination in July 2002.  The 
examiner noted the Veteran's history of heart attack in May 
2000, and that he has a stent in his heart.  The Veteran has 
frequent angina, dyspnea, and fatigue.  There was no syncope, 
congestive failure, or rheumatic heart disease.  The examiner 
noted that stress testing was done in July 2000 and September 
2001.  The examiner was not able to review the results of 
those tests.

An April 2004 electrocardiogram showed "increased voltage in 
aVL compatible with left ventricular hypertrophy."

Dr. Fein, the Veteran's private cardiologist, conducted an 
examination in August 2006.  The Veteran achieved 8.6 METs on 
the exercise test.  The electrocardiogram showed no segment 
abnormalities.

Another VA examination was conducted in September 2008.  The 
examiner noted constant fatigue, weekly angina, daily 
dizziness, dyspnea on moderate exertion, and no syncope.  He 
noted ejection fraction to be 55 percent based on a 2006 
cardiogram.  The examiner did not conduct an exercise test 
because the Veteran was unable to walk on a treadmill 
vigorously due to knee pain and leg weakness secondary to 
lumbar degenerative disc disease.  The Veteran reported that 
he does no physical activity due to knee pain and lumbar back 
pain.  He reported occasional angina and dyspnea with stair 
climbing.  Based on the Veteran's reports, the examiner 
estimated a level of activity equivalent to 4 METs.


The VA examiner submitted an addendum in January 2009.  An 
echocardiogram was performed that month which showed an 
ejection fraction of 55 percent.  Given that this finding 
matched the 2006 cardiogram, the VA examiner revised his METs 
estimate to be 8.6 METs.

The Board finds that the Veteran's arteriosclerotic heart 
disease warrants no higher than the current 10 percent 
evaluation.  Although the April 2004 electrocardiogram 
suggested left ventricular hypertrophy, all other cardiograms 
showed normal heart sections.  Thus, there is no cardiac 
hypertrophy as contemplated by the 30 percent rating 
criteria.  Also, no stress test has yielded less than 7 METs.  
The September 2008 VA examiner's estimation of 4 METs is not 
probative because it was based solely on the Veteran's 
reports of physical activity.  The examiner revised his 
estimate to 8.6 METs after obtaining objective findings.

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's service-connected arteriosclerotic 
heart disease with angina has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated any periods of 
hospitalization since 2000, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.

Polyarthralgia

Service connection for polyarthralgia of unknown etiology was 
originally granted with a noncompensable evaluation by rating 
decision dated July 1971.  The RO did not assign a specific 
diagnostic code, choosing instead to assign the analogous 
rating of 5099.  Since a January 1983 rating decision, the 
noncompensable evaluation has been assigned using Diagnostic 
Code 5099-5003.  Diagnostic Code 5003 provides the criteria 
for degenerative arthritis.  As noted above, the Veteran 
filed a claim in June 2002 for service connection for 
arthritis of the joints and back, which the RO has not yet 
adjudicated.


Arthralgia and arthritis are two separate disabilities.  See 
Hayes v. Brown, 9 Vet. App. 67, 70 (1996) (arthralgia is pain 
in a joint); Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994) 
(arthritis is articular rheumatism or inflammation of a 
joint).  A review of the evidence of record reveals that it 
is unclear whether the Veteran ever intended for his claim 
for service connection for arthritis to be interpreted as a 
claim for increased rating for his service-connected 
polyarthralgia of unknown etiology. Nonetheless, he has 
appealed the February 2003 rating decision that continued the 
noncompensable evaluation assigned to the service-connected 
polyarthralgia of unknown etiology.

The July 2002 VA examination contains several diagnoses 
involving the joints, but does not contain a diagnosis of 
polyarthralgia.  In a November 2002 addendum, the examiner 
expressed the opinion that the Veteran's degenerative joint 
disease of the cervical, thoracic, and lumbar segments of the 
spine, and of the knees, is not a manifestation of 
polyarthralgia of unknown etiology.  Although the July 2002 
examination contains findings involving the spine, shoulders, 
wrists, fingers, and knees, it does not indicate what 
disabling effects, if any, are due to the service connected 
polyarthralgia.  When it is not possible to separate the 
effects of service- and non-service-connected conditions, the 
doctrine of reasonable doubt dictates that the veteran's 
disability be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If the 
examiner cannot differentiate between the effects of the 
service-connected and non-service-connected disabilities, the 
veteran should be rated on the disabling manifestations that 
cannot be differentiated.   Thus, the Board's March 2007 
remand ordered another VA examination to determine if the 
effects of the service-connected and non-service-connected 
disabilities could be identified.

A VA examination was conducted in September 2008.  Within the 
examination worksheet, the examiner noted that the various 
joint diagnoses were associated with polyarthralgia.  
However, the examiner did not offer an opinion 
differentiating the separate effects of service- and non-
service-connected conditions or explain how the diagnoses 
were associated with polyarthralgia.  

A VA physician submitted a medical opinion as an addendum in 
April 2009.  After reviewing all of the evidence, including 
service treatment records, private treatment records, and VA 
examinations, the physician opined that it is less likely 
than not that the Veteran's current multiple orthopedic 
conditions are secondary to his episode of inflammatory 
polyarthritis during military service.  The rationale is that 
the condition described as polyarthralgia in service went 
into remission after service.  The Veteran developed gout in 
the early 1980s.  Medical records addressed gout and 
degenerative disc disease of the spine for several years.  
The VA physician found it unlikely that a clinical picture 
for gout would be confused with polyarthralgia or 
inflammatory polyarthritis.  Subsequently, the Veteran had 
problems with degenerative disease of the spine, hand, knees, 
and rotator cuff problems in the shoulders.  

Because the medical evidence shows that the current joint 
symptoms are not the result of the service-connected 
polyarthralgias, the claim for an increased rating must be 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2002 of the information and evidence needed 
to substantiate and complete claims for increased ratings, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain. 

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (regarding the 
appropriate disability rating and effective date of any grant 
of benefits), in April 2007.  To whatever extent more notice 
was required under Dingess or Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated by Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009) (concerning the specific 
notice to be given in claims for increase), the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluations assigned.  
He was given the specific requirements for an increased 
rating for the disability at issue in the rating decision and 
in the statement of the case, so he had actual notice of 
those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected arteriosclerotic heart disease with 
angina is denied.

Entitlement to a compensable disability evaluation for 
polyarthralgia of unknown etiology is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


